Exhibit 10.33

December 19, 2012

VIA HAND DELIVERY

Neal Gordon

6 Scott Road

Lexington, MA 02421

 

  Re: Severance Agreement and Release

Dear Neal:

This letter agreement (hereinafter the “Agreement”) confirms the terms of your
separation from BG Medicine, Inc. (“BG Medicine” or “Company”). The
consideration described below is contingent on your agreement to and compliance
with the terms of this Agreement. The Effective Date of this Agreement shall be
the eighth (8th) day following the day that you sign it, as described more fully
in Section 10 below.

1. Employment Status and Final Payments:

(a) Your termination from employment with the Company shall be effective as of
December 31, 2012 (the “Termination Date”). As of the Termination Date, your
salary shall cease, and any entitlement you have or might have under a
Company-provided benefit plan, program, contract or practice shall terminate,
except as required by federal or state law, or as otherwise described below.

(b) You hereby acknowledge that as of the Termination Date, you have been paid
all wages earned but unpaid and have been paid for all vacation time accrued but
unused as of the Termination Date.

(c) The Termination Date shall be the date of the “qualifying event” under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the Company
shall present you with information on COBRA under separate cover.

(d) You acknowledge that as of the Termination Date, you are vested in 112,584
stock options, and that following the Termination Date, you shall not have any
further rights to vest in any stock options under any Company stock or stock
option plan (of whatever name or kind) that you may have participated in or were
eligible to participate in during your employment.

2. Consideration: In exchange for the mutual covenants set forth in this
Agreement, and beginning as soon as practicable after the Effective Date of this
Agreement, the Company agrees to provide you with the following consideration:

(a) Severance Pay: Severance pay in the form of payments equal to six (6) months
of your base salary, less state, federal and/or local income and welfare taxes
and any other mandatory deductions under applicable laws, paid in accordance
with the Company’s payroll practices over a six (6) month period following the
Effective Date.

(b) Health Insurance: If you elect to continue medical and dental insurance
coverage after the Termination Date in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then the
Company shall pay your monthly premium payments, less the employee contribution,
for six (6) months following your Termination Date, on the same terms that such
insurance plans are provided to persons currently employed by the Company.
Thereafter, medical and dental insurance coverage shall be continued only to the
extent required by COBRA and only to the extent you timely pay the premium
payments yourself. All other benefits shall cease as of the Termination Date.



--------------------------------------------------------------------------------

You acknowledge and agree that the consideration provided herein is not
otherwise due or owing to you under any Company policy or practice, nor is this
consideration intended to, and shall not, constitute a severance plan, and shall
confer no benefit on anyone other than the parties hereto.

3. Release:

(a) Release. In exchange for the payments and benefits described in Section 2,
which are in addition to anything of value to which you are entitled to receive,
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, you and your representatives, agents, estate, heirs, successors
and assigns, absolutely and unconditionally hereby release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined to include the
Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities), from any
and all actions or causes of action, suits, claims, complaints, contracts,
liabilities, agreements, promises, torts, debts, damages, controversies,
judgments, rights and demands, whether existing or contingent, known or unknown,
suspected or unsuspected, which arise out of your employment with, change in
employment status with, and/or separation of employment from, the Company. This
release is intended by you to be all encompassing and to act as a full and total
release of any claims, whether specifically enumerated herein or not, that you
may have or have had against the Company Releasees arising from conduct
occurring up to and through the date of this Agreement, including, but not
limited to:

(i) any claims arising from any federal, state or local law, regulation or
constitution dealing with either employment, employment benefits or employment
discrimination, including without limitation any laws, statutes or regulations
concerning discrimination on the basis of race, color, creed, religion, age,
sex, sex harassment, sexual orientation, national origin, ancestry, genetic
carrier status, handicap or disability, veteran status, any military service or
application for military service, or any other category protected under federal
or state law, including but not limited to the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Civil Rights Acts of 1866 and
1871, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Equal Pay Act, the Americans With Disabilities Act, the National Labor
Relations Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974, COBRA, and any similar Massachusetts or other state or
federal statute;

 

2



--------------------------------------------------------------------------------

(ii) any claims based on contract, whether oral or written, express or implied,
including without limitation, any employment agreement, offer letter, or stock
option agreement(s) to which you are a party;

(iii) any claim based in tort or another common law theory, including, without
limitation, wrongful discharge, promissory estoppel, unjust enrichment, breach
of covenant of good faith and fair dealing, violation of public policy,
defamation, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, misrepresentation,
deceit, fraud or negligence or any claim to attorneys’ fees under any applicable
statute or common law theory of recovery;

(iv) any claim for equity in the Company or any other form of benefits; or

(v) any other claim under any Massachusetts, other state, or federal statute,
regulation or common law theory.

You not only release and discharge the Company Releasees from any and all claims
as stated above that you could make on your own behalf or on behalf of others,
but also those claims that might be made by any other person or organization on
your behalf, and you specifically waive any right to recover any damage awards
as a member of any class in a case in which any claim(s) against the Company
Releasees are made involving any matters.

(b) Release Limitation. Notwithstanding the foregoing, this section does not
release Company from any obligation expressly set forth in this Agreement, does
not act as a waiver or release of any claims that you cannot by law waive or
release, and does not prohibit you from challenging the validity of this release
under the federal Age Discrimination in Employment Act of 1967 (“ADEA”), filing
a charge or complaint of age discrimination with the federal Equal Employment
Opportunity Commission (“EEOC”), or participating in any investigation or
proceeding conducted by the EEOC. In addition, nothing in this release or this
Agreement shall limit the Company’s right to seek immediate dismissal of such
charge or complaint on the basis that your signing of this Agreement constitutes
a full release of any individual rights under the ADEA or other laws, or seek
recovery from you, to the extent permitted by law, of the consideration provided
to you under this Agreement in the event that you successfully challenge the
validity of this release and prevail on the merits of a claim under the ADEA or
other laws.

(c) Acknowledgment. You acknowledge and agree that, but for providing this
waiver and release, you would not be receiving the consideration being provided
to you under the terms of this Agreement.

4. Rights and Claims Under the ADEA:

(a) You have been informed that since you are 40 years of age or older, you have
or might have specific rights and/or claims under the ADEA.

(b) In consideration for the payments and benefits described in Section 2, which
you are not otherwise eligible to receive, you specifically waive such rights
and/or claims under the ADEA to the extent that such rights and/or claims arose
prior to the date of this Agreement. Claims under the ADEA that arise after this
Agreement is signed are not waived.

 

3



--------------------------------------------------------------------------------

(c) You were advised by the Company of your right to consult with an attorney of
your own choice prior to executing this Agreement. You acknowledge that you have
not been subject to any undue or improper influence in the exercise of your free
will in deciding whether to consult with counsel.

(d) You were further advised when you were presented with the original version
of this Agreement on December 31, 2012, that you have at least twenty-one
(21) days within which to consider the Agreement, until the close of business on
January 21, 2013.

5. Accord and Satisfaction: The payments set forth herein shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, stock and stock options, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

6. Confidentiality and Related Covenants: You hereby agree and acknowledge the
following:

(a) That within three (3) days following the Termination Date you shall return
to the Company all Company property and materials, including but not limited to,
(if applicable) personal computers, laptops, palm pilots and their equivalent,
fax machines, scanners, copiers, cellular phones, Company credit cards and
telephone charge cards, manuals, building keys and passes, courtesy parking
passes, diskettes, intangible information stored on diskettes, software programs
and data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, sales forecasts,
names and addresses of Company customers and potential customers, customer
lists, customer contacts, sales information, sales forecasts, memoranda, sales
brochures, business or marketing plans, reports, projections, and any and all
other information or property previously or currently held or used by you that
is or was related to your employment with the Company (“Company Property”). You
represent that you have not and shall not take by download or otherwise any
Company Property. You agree that in the event that you discover any Company
Property in your possession, whether in electronic form or otherwise, after the
Termination Date, you shall immediately return such materials to the Company.

(b) That all information relating in any way to the subject matter of this
Agreement, including the terms and amounts, shall be held confidential by you
and shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such
individual to whom disclosure is made agrees to be bound by these
confidentiality obligations), business entity or government agency (except as
mandated by state or federal law).

(c) That you shall not make any private or public (including to the print or
electronic media) statements that are professionally or personally disparaging
about, or adverse to, the interests of Company (including its officers,
directors and employees) including, but not limited to, any statements that
disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of Company, or engage in any
conduct which is intended to harm professionally or personally the reputation of
Company (including its officers, directors and employees).

(d) That the breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to Company, shall entitle Company to recover any monies already paid
to you pursuant to Section 2 of this Agreement.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing herein shall prohibit or bar you from
providing truthful testimony in any legal proceeding or in communicating with
any governmental agency or representative or from making any truthful disclosure
required, authorized or permitted under law; provided, however, that in
providing such testimony or making such disclosures or communications, you shall
use your best efforts to ensure that this section is complied with to the
maximum extent possible. Further notwithstanding the foregoing, as stated in
Section 3(b), nothing in this Agreement shall bar or prohibit you from
contacting, seeking assistance from or participating in any proceeding before
any federal or state administrative agency to the extent permitted by applicable
federal, state and/or local law. However, you nevertheless shall be prohibited
to the fullest extent authorized by law from obtaining monetary damages in any
agency proceeding in which you do so participate.

7. Non-Competition; Non-Solicitation: All obligations and restrictive covenants
as set forth in your December 17, 2008 Employee Non-Competition, Confidentiality
and Intellectual Property Agreement shall remain in full force and effect
notwithstanding this Agreement. You hereby reaffirm your obligations to fully
abide by the provisions of these aforementioned agreements.

8. No Liability or Wrongdoing: Nothing in this Agreement, nor any of its terms
and provisions, nor any of the negotiations or proceedings connected with it,
constitutes, shall be construed to constitute, shall be offered in evidence as,
received in evidence as, and/or deemed to be evidence of, an admission of
liability or wrongdoing by any and/or all of the Company Releasees, and any such
liability or wrongdoing is hereby expressly denied by each of the Company
Releasees.

9. General:

(a) This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements or understandings, whether
oral or written, except for the Non-Competition, Confidentiality and
Intellectual Property Agreement between you and the Company, each of which shall
remain in full force and effect in accordance with their respective terms. This
Agreement may not be changed, amended, modified, altered or rescinded except
upon the express written consent of both the President of the Company and you.

(b) If any provision of this Agreement, or part thereof, is held invalid, void
or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. Any waiver of any

 

5



--------------------------------------------------------------------------------

provision of this Agreement shall not constitute a waiver of any other provision
of this Agreement unless expressly so indicated otherwise. The language of all
parts of this Agreement shall in all cases be construed according to its fair
meaning and not strictly for or against either of the parties.

(c) This Agreement and any claims arising out of this Agreement (or any other
claims arising out of the relationship between the parties) shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
and shall in all respects be interpreted, enforced and governed under the
internal and domestic laws of Massachusetts, without giving effect to the
principles of conflicts of laws of such state. Any claims or legal actions by
one party against the other shall be commenced and maintained in a state or
federal court located in Massachusetts, and you hereby submit to the
jurisdiction and venue of any such court.

(d) You represent that you have not been subject to any retaliation or any other
form of adverse action by the Company Releasees for any action taken by you as
an employee of the Company or resulting from your exercise of or attempt to
exercise any statutory rights recognized under federal, state or local law.

(e) You may not assign any of your rights or delegate any of your duties under
this Agreement. The rights and benefits of this Agreement shall inure to the
benefit of the Company’s successors and assigns, and the Company may assign its
rights and obligations hereunder to any person or entity that is assigned or
succeeds to the Company’s business.

10. Effective Date: After signing this letter, you may revoke this Agreement for
a period of seven (7) days following said execution. The Agreement shall not
become effective or enforceable and no payments shall be made pursuant to this
Agreement until this revocation period has expired (“Effective Date”).

 

6



--------------------------------------------------------------------------------

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to Stacie Rader, BG Medicine, Inc., 610N Lincoln Street, Waltham,
MA 02451.

 

Very truly yours, BG Medicine, Inc. By:  

/s/ A. Stacie Rader

  A. Stacie Rader   SVP, Executive Operations & Human Resources

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

Accepted and Agreed to:

/s/ Neal Gordon

Neal Gordon

January 2, 2013

Date

 

7